﻿It is with great pleasure that I congratulate Mr. Caputo on his election to the presidency of the General Assembly. That election is a recognition of his own personal status, and also honours his country Argentina. Let me also convey our sincere thanks to his predecessor, Mr. Peter Florin, who presided so ably over the General Assembly at its forty-second session.
A special tribute must also go to the Secretary-General. His untiring efforts to promote peace and international co-operation have been instrumental in the achievement of impressive breakthroughs in a number of regional conflicts. The Secretary-General's unflinching commitment to the principles and purposes of the Organization he has been called upon to lead ought to inspire all of us assembled here. Austria welcomes the turning-point in the perception of the United Nations, as it has always favoured the strengthening of the Organization and of the position of the Secretary-General as art essential factor not only in securing international peace but also in advancing the progress of mankind.
Rarely before have we seen a more lively demonstration of what the United Nations can in fact achieve, as it pursues at an accelerated pace its major goal, namely the establishment and preservation of peace. The merits of this world Organization and, in particular, its Secretary-General, have again been universally recognized. The award of the Nobel Peace Prize to the United Nations peace-keeping forces fills us as a major troop contributor, with joy, satisfaction and pride. That award is a tangible manifestation of current developments. Member States now expect the United Nations not only to continue but also to expand its peace-keeping and peace-making role. 
It is therefore of paramount importance that the United Nations rests on a sound financial basis which in turn is an indispensable pre-condition for successful operations. A prolongation of the present financial crisis would cripple the prospects for new and more significant steps on the long and winding road towards reform and improvement of the Organization's procedures and practices. Reform is an ongoing and continuous process for which the Member States and the managers of the various programmes of the United Nations system are equally responsible. I am pleased to note that various measures taken by the Secretary-General have already perceptibly increased the efficiency and effectiveness of the United Nations.
In past years we heard a lot about the United Nations crisis. Some voices even went so far as to predict the end of voluntarism. Certainly, we have to admit that United Nations activities still lack the essential financial underpinning. But the political crisis seems to be over. We see today a resurgence of multilateral diplomacy under the auspices of the United Nations. The Secretary-General has skilfully taken advantage of the prevailing new international climate.
Within the time-span of a new months, agreements on Afghanistan were signed; a truce in the Gulf war was achieved; direct talks and negotiations between Iraq and Iran are under way; agreement was reached between the leaders of the two communities of Cyprus to reopening their dialogue; a solution of the question of Western Sahara was agreed upon in principle by those concerned; and, finally, the United Nations may well be about to play a vital part in the release of Namibia to independence. 
Let me state this unambiguously: Austria has always believed in the United Nations and its potential for the solution of international crises. My country is proud of the role the United Nations is playing today in peace-making and peace-keeping and will continue fully to support these activities in an internaticла1 scenario marked primarily by a new East-West relationship.
Peace-keeping operations are among the success stories of the United Nations. I am deeply convinced that Austria's participation in, and commitment to, peace-keeping operations is one of the most effective ways in which a neutral country can make its contribution to the preservation of peace. More than 25,000 Austrians have worn the blue helmet. At present close to a thousand Austrian soldiers are serving in Cyprus, on the Golan Heights, at various locations in the Middle East and - since a few months ago - also in Afghanistan and Pakistan, as well as in Iran and Iraq.
Austria did not hesitate to participate in peace-keeping activities when it was asked to do so. It is our experience, however, that in some cases troop contributors have to shoulder a disproportionately heavy financial burden. This is the case notably with the United Nations Peace-keeping Force in Cyprus (UNFICYP). The participation in a peace-keeping operation always entails considerable cost for the troop contributors, as the compensation offered by the United Nations never covers all the cost the troop contributor incurs. It is simply unfair to continue to discriminate against the Cyprus operation merely for historical reasons and one has to accept, in that case, that the reimbursement is chronically insufficient. It is high time for a solution to be found to rectify this anomaly. We therefore hope that the Secretary-General's endeavours to have the financing of UNFICYP based on assessed contributions by the membership at large will be successful in the year to come. 
Despite continued outrageous violations of human rights in many parts of the world, progress was achieved in the promotion and protection of human rights.
Often we restrain ourselves from pinpointing specific situations in order not to jeopardize the maintenance of a dialogue which is a prerequisite for further positive developments in this area.
The tenth of December will mark the fortieth anniversary of the proclamation of the Universal Declaration of Human nights. The completion of the time-span of four decades since the adoption of that Magna Carta of all mankind is an appropriate moment for reflection on the remarkable achievements that have been made in the human rights field, the serious shortcomings that still persist in many areas and the challenges that lie ahead.
Looking back to the origins of the Universal Declaration one must pay tribute to the courage and vision of its drafters, who were motivated by the ardent desire that the appalling disrespect for human life and dignity they had witnessed during their lifetime should never be repeated. Most regrettably, those rights are still violated to a large extent throughout the world.
In Austria's view the aim of the protection of human rights is to ensure the dignity of the human person, to safeguard his social and economic well-being and to allow for the free development of his entire personality. We hold the opinion that all human rights are indivisible and interrelated. The dignity of the human being cannot be guaranteed, if the necessary economic, social and cultural pre-conditions do not exist. However, adverse economic and social conditions can never justify the denial of civil and political rights.
The Declaration led to the adoption of a new approach concerning human rights whereby the community of nations recognized that respect for the human rights and fundamental freedoms of the individual was no longer within the exclusive domain of national governments, but was a matter of concern for the international community at large. This conviction is shared by Austria: expressions of concern that human rights are not observed in a certain State cannot be considered as interference in the domestic affairs of that particular State. On the other hand issues of human rights ought not to be brought before United Nations organs to be used exclusively for political purposes.
Let us now assess some of the major achievements of the United Nations in the human rights field: first, the "common standard" laid down by the Universal Declaration has been refined and elaborated in an impressive array of international instruments, for which the Declaration provided an inexhaustible source of inspiration. Important mechanisms have been developed within the Organization, or within special treaty bodies, in order to monitor the implementation of international human rights law. Suffice it to mention the International Covenants on human rights, the International Convention on the Elimination of All Forms of Racial Discrimination and the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, which have introduced sophisticated international control mechanisms.
I wish to pay a special tribute to the Commission on Human Rights and its subsidiary organs - in particular, its special rapporteurs, who relentlessly endeavour to identify various violations of human rights and propose ways to improve particular situations. It is not the fault of the United Nations if the implementation of human rights norms remains imperfect.	.
Let me highlight only a few of the problems confronting us. The question of the human rights of all persons subjected to any form of detention or imprisonment is still of the greatest concern. It is precisely when a person is totally in the power of others that the worst human rights abuses occur: flagrant denial of all human values, ranging from disrespect for the individual's personal dignity through different stages of degrading, inhuman and cruel treatment to the most atrocious and sophisticated means of physical and mental abuse, and finally to the deliberate action of human life. The entry into force of the Convention against torture, to which Austria has become a party, is certainly a major step forward in combating that particularly serious and, regrettably, widespread violation of human dignity. A convention against torture has been elaborated within the Council of Europe providing for a system of periodic visits by independent experts to places of detention or imprisonment. Since we believe in the universality of human rights, I should like to suggest that such a system of preventive visits be created on a global basis.
Regrettably, intolerance, discrimination and even persecution on the grounds of religion or belief, continue in today's world on a large scale. Freedom of religion and belief is, however, a central element in the freedom of the human being. Where this freedom is denied all other fundamental freedoms are in danger. In this context, we place a high value on and consider important the inter-confessional dialogue, based as it is on recognition of the inherent dignity of the human person, as a means further to strengthen human rights.
In order to facilitate concerted action by the international community in this field, the 1981 Declaration on the Elimination of All Forms of Intolerance and of Discrimination based on Religion or Belief should be supplemented by a binding international instrument.
The freedom of minorities of all kinds - ethnic, religious or linguistic - to preserve their specific heritage is another important human rights issue. Such minorities should be regarded not as elements for friction within a State or between States, but, on the contrary, as an enrichment of the States in which they live, as bridges between nations.
To our most sincere regret there are cases - unfortunately, in Europe, too - where policies are put into effect which are designed to stifle the economic, social and, in particular, cultural development of persons belonging to minorities, leaving many of them no other choice than to seek refuge in foreign countries. Austria deplores such developments, which in fact are leading to the destruction of centuries-old cultures. Uprooting minorities, apart from the human suffering it entails, will further diminish our common cultural heritage. I wish to express the sincere hope of the Austrian Government that such policies will be reconsidered by those responsible for them, in the spirit of good-neighbourliness. We believe that the Third Committee ought to address this issue. 
Related to the issue of human rights is the struggle against drug abuse and illicit drug trafficking. In June of last year a World Conference on the issue was convened in Vienna. The participating States decided upon a comprehensive strategy document and issued a declaration. Work is at present under way on drafting a new convention against illicit traffic in narcotic drugs and psychotropic substances. The convention will be finalized at a conference of plenipotentiaries to be held in Vienna in December. Thus, important signals are being given that the international community considers the fight against drugs a priority area of international co-operation.
At the same time, however, we must take care that the United Nations bodies dealing with drug abuse control which have to take on additional responsibilities are adequately staffed. Similar considerations are valid in respect of the crime prevention and social research areas of the Secretariat.
We witness a growing awareness of global social dimensions, especially with regard to the interrelationship of economic and social progress. Social policies and social development must be at the heart of our concerns in the years to come. The capacity of the United Nations to respond to the increasingly important challenges of social concerns, the advancement of women, youth-related questions and questions of the elderly or disabled, must be further consolidated and strengthened.
A further important topic at each session of the General Assembly is disarmament and arms control, issues which I addressed quite recently in my statement on 2 June this year at the third special session of the General Assembly devoted to disarmament. I shall therefore, restrict myself to one particularly urgent question: the conclusion of a chemical weapons convention. The co-operation of the chemical industries in all countries and the readiness of all States possessing chemical weapons to destroy their stocks under appropriate international verification and renounce their future production or acquisition, are essential elements in that endeavour. 
Austria attaches the highest priority to the comprehensive and verifiable elimination of chemical weapons. With a view to contributing to the realisation of that aim, I recall that Austria is ready and would be pleased to be the host to a new mechanism to be established by the chemical weapons convention. Vienna already hosts the International Atomic Energy Agency (IAEA), which has at its disposal highly qualified experts in the field of monitoring and verification. We should take advantage of that.
In this context, I wish to refer to the statement I made on 14 April at the Conference on Disarmament. I referred to the need for all States to provide, at the earliest possible date, detailed Information on their actual arsenals, their chemical-weapons production facilities, and all other chemical-industry facilities that might fall under the future chemical weapons convention. The Austrian delegation, in consultation with other delegations, intends to pursue an initiative in that respect.
The Conference on Disarmament, in Geneva, has done essential work in drafting such a convention. Austria is actively following those efforts and is co-operating in the work of the Conference. I remind the Assembly that Austria is a candidate for membership of that important body, which, in disarmament matters, acts as the trustee of the international community. Finally, as a signatory to the Geneva Protocol of 1925, my country notes with interest the United States proposal to convene a meeting of all the signatories to that document. 
The third follow-up meeting of the Conference on Security and Co-operation in Europe, currently taking place in Vienna, has entered its final phase. By now, there is a realistic chance of consensus. In the coming weeks, among the 35 participating States on a substantial concluding document - consensus based on the important proposals offered by the neutral and non-aligned countries. 
We hope that this opportunity will be seized. It would reinforce the credibility and dynamism of the Conference by contributing to fuller implementation of past commitments and by providing for a programme of new reforms and areas of co-operation. Concrete new provisions should make possible the removal of more of the barriers between the peoples of East and West. The enjoyment of human rights and fundamental freedoms, and the ability to meet and communicate freely with one another, continue to be vital to the attainment of the Europe we are aiming for.
Negotiations on confidence- and security-building measures, as well as on conventional forces, are to be part of the outcome of the Vienna meeting. We are conscious of an increasing awareness of the urgent need to address the existing imbalances in conventional forces in Europe. In this respect a rapid conclusion of the Vienna meeting would also be of great importance.
Given its specific geopolitical position and its deeply rooted commitment to democracy and to the observance of human rights, Austria's European policy is guided by two priorities. On the one hand we pursue our traditional policy of good-neighbourliness towards our Eastern European friends, with whom we maintain close and friendly relations. On the other hand, Austria is traditionally deeply involved in the ongoing European integration process. Therefore we are striving for full participation in the emerging unified internal market of the European Communities. Moreover, we do not exclude the option of future membership, while maintaining our status of permanent neutrality.
Now I would like to say some words on our relations with Italy. Our bilateral relations also have been deepening continuously during the last year, and their present state can be described as excellent. Following the tradition of past years, I would like, however, to state that the political importance of the South-Tyrol question in Austro-Italian relations remains unchanged. On the basis of the relevant resolutions of the General Assembly adopted in I960 and 1961, Austria and Italy agreed, in 1969, on a new arrangement for South Tyrol's autonomy. Whereas, in past years, Austria was compelled to express its concern about the delays in the realization of the so-called "package" of 1969, I am now in a position to report important and substantial progress, which brings this long-lasting dispute closer to solution.
On 13 May 1988 the Italian Government approved certain measures to implement the package, including the granting of equal status for the use of the German language before court and police authorities, which is of fundamental importance for the protection of the German-speaking minority. Austria assumes that the relevant decree, and two other regulations that still require the approval of the Italian Parliament, will soon come into force.
If we succeed in solving the outstanding questions, with a view to completing and safeguarding the autonomy of South Tyrol, we will also further enhance the ability of all ethnic groups to live together in a small but sensitive part of Europe, which has suffered many conflicts throughout its history. The fact that the respective measures are being carried out in accordance with General Assembly resolutions 1497 (XV) and 1661 (XVI) underlines the importance of the United Nations as a peace-generating force.
This is a year of hope. We have witnessed a number of major and quite unexpected breakthroughs as regards the resolution of regional conflicts. I have already mentioned them. The United Nations has thus shown the world that it is not altogether unrealistic to hope for peaceful solutions to international conflicts. 
While there is promising progress in certain areas, the situation in the Middle East has unfortunately not improved since the last session of the General Assembly. On the contrary, the events in the occupied territories in recent months and the deplorable behaviour of the occupying Power have once again focused world attention on the urgent need to achieve a just and lasting settlement. The situation remains volatile. Stability in the region is further threatened by the continuous build-up and increasing sophistication of armaments. In order to decrease mutual fear and suspicion, all States in the area should accede to the Non-Proliferation Treaty (NPT) and should submit all their nuclear facilities to inspection by the International Atomic Energy Agency (IAEA) safeguards regime. 
In the view of my Government, the only way to arrive at a just and lasting solution is by convening an international peace conference on the Middle East under the auspices of the United Nations, taking into account the necessity of withdrawal from occupied territories and the respect for the right of all States to exist within secure and internationally recognized boundaries. The recent developments in the area should bring new momentum into the search for peace and allow the Palestinian people, as represented by the Palestine Liberation Organization, finally to play its legitimate role in this endeavour. Forty years after the establishment of the State of Israel provided for in resolution 181 (II), we might finally witness the Palestinian Arab people create their own State.
Ten years after the adoption of Security Council resolution 435 (1978), the people of Namibia may well enter a new phase of their history, joining the community of sovereign nations. The independence of Namibia, for which the United Nations has accepted special responsibility, would be a prime achievement.
As far as the United Nations Transition Assistance Group is concerned, Austria is prepared to participate with a police contingent and would consider making additional personnel available for other tasks related to the transition of Namibia to independence.
In this connection, it is not necessary to reiterate that Austria remains fully committed to the cause of freedom and dignity for the people of southern Africa. Austria strongly rejects and firmly condemns apartheid. We are convinced that only the eradication of apartheid can lead to a peaceful solution.
As far as the situation in Kampuchea is concerned, 1988 brought some progress in the search for a political solution. The Jakarta informal meeting provided for the first time a framework for informal discussions among the parties directly involved and other concerned countries. There seems to be a sincere willingness on all sides to identify areas of common ground, and agreement to solve the Kampuchean problem through negotiations. Notwithstanding the progress made, there is however still a long way to go. Therefore, the International Conference on Kampuchea, chaired by Leopold Gratz, President of the Austrian Parliament, could be a useful forum for activities designed to assist the parties involved. 
The situation in Central America has been on our agenda for a number of years. The problems of the area ate still far from any agreed comprehensive solution. We all know that only pluralistic democratic societies closely co-operating in the spirit of good-neighbourliness can successfully address the underlying social and economic problems of the region. The United Nations remains the only comprehensive international forum for co-operation on economic and interrelated matters. The effective potential of international economic co-operation has clearly been demonstrated by the success of the seventh session of the United Nations Conference on Trade and Development, where a comprehensive and far-reaching political consensus on guiding economic principles has been achieved. Although much of the work of implementing the principles still remains to be done, the common acceptance of these principles in itself constitutes important progress.
A tangible expression of economic Interdependence is international trade. A large part of world trade has been liberalized in the General Agreement on Tariffs and Trade. The changing realities and the Impressive gain of importance of new trade flows and sectors, however, continue to pose considerable challenges. The ambitious goal of the Uruguay Round of opening up markets in a series of new fields and of effectively combating all forms of protectionism is highly valued by Austria. Protectionism is nothing less than the unjustifiable refusal to make necessary adjustments in current changes in the world economy, such as technical development, structural imbalances of demand and supply and, last but not least, the appearance of new prospects. The raid-term review of the Uruguay-Round will, we hope, enable ministers to spur on negotiations in this spirit.
As concerns the continuing debt problem of a large number of countries, Austria commends and further encourages measures such as improved debt rescheduling with official creditors, innovative debt arrangements with private creditors, and national policies vigorously mobilizing national and international resources by enhancing confidence, creditworthiness, market access and new investment. The recommendations of the Toronto summit meeting in favour of the poorest debtor countries constitute an important act of solidarity. Austria will fully support them.
The necessary adjustment in a changing world economy aggravated by the debt burden requires adequate financing. The international financial institutions are to be given credit for their pace-making role in this context. The capital increase of the World Bank and the African Development Bank, the establishment of the Enhanced Structural Adjustment Facility and, roost recently, the Compensatory and Contingency Financing Facility of the International Monetary Fund, provide the needed financial basis for the most urgent remedies. In addition, they ate of utmost importance as a signal to private capital markets, encouraging them to join the common efforts. 
Austria attaches great importance to the success of the United Nations Programme of Action for African Economic Recovery and Development, 1986-1990, which is based on a new and realistic policy consensus. However, as the Secretary-General pointed out in his valuable report for the recent session of the Ad Hoc Committee which undertook a mid-term review of the Programme, the continuing gravity of the economic situation in Africa requires further urgent: measures. The successful outcome of this session should provide an important impetus for the future. Its assessment and recommendations reflect the urgent need as well as the willingness of its participants to undertake further efforts to implement the Programme and to assist African States, many of which have instituted commendable and courageous reform measures.
The environment has been a top-ranking issue on our agenda for many years. The rapid deterioration of our environment has created a new sense of responsibility for the environmental consequences of our activities. In the past year the report of the Brundtland Commission has been instrumental in raising the level of global consciousness of the interrelation of environment and development and the imperative need for making the transition towards sustainable development. Austria strongly supports an effective follow-up of this report within the global and regional framework of the United Nations system. We welcome in this context the initiative of the Norwegian Government concerning the holding in 1990, in co-operatic with the Economic Commission for Europe, of a regional conference at the ministerial level to review the process of the ongoing work in this field.
Dramatic changes in our environment - such as the depletion of the ozone layer and the greenhouse effect, to mention only two of the most serious environmental problems of global dimension - may seriously threaten mankind's very existence. Concerted action is called for if we want to maintain or restore the ecological balance of our globe. I am pleased to recall at this point Austria's active contribution to the elaboration of the Vienna Convention for the Protection of the Ozone Layer, which we have ratified, and of the Montreal Protocol on Substances that deplete the Ozone Layer, which we have signed recently. Austria has also hosted several high-ranking scientific meetings under the auspices of the United Nations Environmental Programme, the World Meteorological Organization and the International Council for Scientific Unions on carbon dioxide emissions, which reflects our grave concern about the climatic changes. We hope that the elaboration of a protocol on the control and redaction of nitrogen oxide emissions will take us another important step forward in the implementation of the Convention on Long-Range Transboundary Air Pollution.
It is our primary task to perform pragmatic and efficient day-to-day work.
This should not, however, preclude our having a vision of the future. We must combine our forces in order jointly to master the challenges of the future. Therefore I should like to end my statement with some appropriate lines by Alfred Lord Tennyson: 
"We dip into the future, far as human eyes can see.
See the vision of the world and all the wonder that shall be.
Hear the war-drum throb no longer, see the battle flags all furled in the parliament of man, the federation of the world."
